Citation Nr: 1806610	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-30 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gwendolyn Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of his testimony is of record. 

In a November 2015 decision, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed that the November 2015 Board decision relied on inadequate VA examination reports.  In an October 2017 order, the Court granted the parties' JMR vacating     the November 2015 decision and remanding the claim to the Board for further adjudication.  

The Board notes that the Veteran filed a notice of disagreement (NOD) at the RO concerning of entitlement to increased ratings for residuals of cold weather injuries of the bilateral upper and lower extremities, as shown in the electronic claims file (VBMS).  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

There are outstanding VA treatment records.  Specifically, a December 21, 2016 VA treatment record indicates that the Veteran had a follow up appointment scheduled on June 21, 2017.  Treatment records subsequent to April 13, 2017 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

In February 2011 and June 2011 the Veteran submitted VA Forms 21-8940 indicating that he left his position as a brick layer and construction inspector because of his service-connected disabilities.  To date, employment information from this employer has not been requested or otherwise obtained.  Additionally, at his hearing the Veteran testified that he took a few small jobs after leaving his job as a brick layer and construction inspector.  To date, the Veteran has not identified these subsequent employers.  As such information is relevant to the pending appeal it should be requested on remand.

Finally, the Board notes that thein light of the JMR, the Board finds that a contemporaneous VA examination is warranted to address how the Veteran's service-connected disabilities impact his ability to gain and maintain substantially gainful employment.  The Board acknowledges that subsequent to the November 2015 Board decision additional VA examinations were associated with the claims file.  Nevertheless, as the examination reports do not provide detailed discussions regarding the impact of the Veteran's service-connected disabilities, the Board   finds that further clarification would be beneficial.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records from April 13, 2017 to present.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Request that the Veteran submit the names and addresses of any and all private treatment providers from whom he has received care for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the claims file.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include any full-time or part-time employment subsequent to November 2005.

4.  With any assistance necessary from the Veteran,   obtain information from the Veteran's former employer detailed in his February 2011 and June 2011 VA Forms 21-8940 and any additional VA Forms 21-8940 received 
to determine whether he required any special accommodations as well as the date and reason the employment relationship ended.

5.  Schedule the Veteran for an appropriate VA examination(s) to assess the effects of his service-connected disabilities on his occupational functioning.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should address how the manifestations of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and residuals of cold weather injuries of the bilateral upper and lower extremities) impact his ability to perform tasks of sedentary and non-sedentary employment consistent with the Veteran's education (2 years of high school) and occupational experience (bricklayer and construction inspector), irrespective of age and nonservice-connected disorders.

6.  Finally, after conducting any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




